





  Exhibit 10.25




AMENDMENT NO. 1 TO

FORBEARANCE AGREEMENT







THIS AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT (the “Amendment”) is made this
18th day of March, 2014 (the “Effective Date”) by and among MOUNT KNOWLEDGE
HOLDINGS, INC., a Nevada corporation, located a 228 Park Avenue S. #56101, New
York 10003-1502 (the “Borrower”), BIRCH FIRST GLOBAL INVESTMENTS INC.,
(“Guarantor”), and VUKOTA CAPITAL MANAGEMENT INC., (“Lender”), located at 259
Yorkland Road, 3rd Floor, Toronto, ON M2J 5B2, Canada, (collectively referred to
as the “Parties”).




RECITALS




WHEREAS, Borrower, Guarantor and Lender are parties to that certain Forbearance
Agreement (the “Original Agreement”), dated November 30, 2012;




WHEREAS, Borrower, Guarantor and Lender hereby agree to modify, change or
otherwise amend certain terms and conditions of the Original Agreement
pertaining to the Forbearance Period as set forth hereinbelow.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable considerations, receipt of which is hereby acknowledged,
the parties to this Amendment agree as follows:




Section 1.

Defined Terms.

Unless otherwise indicated herein, all terms, which are capitalized, but are not
otherwise defined herein shall have the meaning ascribed to them in the Original
Agreement.




Section 2.

Amendment to Forbearance Agreement. The Forbearance Period of December 31, 2013
set forth in Section 3.1 of the Original Agreement shall be replaced with June
30, 2014 (the “New Forbearance Period”).











Section 3.

Ratifications; Inconsistent Provisions. Except as otherwise expressly provided
herein, the Original Agreement, is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that on and
after the Effective Date: (i) all references in the Original Agreements to “this
Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to
the Original Agreement shall mean the Original Agreement as amended by this
Amendment and (ii) all references in the Original Agreement, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Original
Agreement shall mean the Original Agreement as amended by thus Amendment.
Notwithstanding the foregoing to the contrary, to the extent that there is any
inconsistency between the provisions of the Original Agreement and this
Amendment, the provisions of this Amendment shall control and be binding.




Section 4.

Counterparts.

This Amendment may be executed in any number of counterparts, all of which will
constitute one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party. Facsimile or other electronic transmission of any signed original
document shall be deemed the same as delivery of an original.













[Signatures follow on next page]





2







IN WITNESS WHEREOF, the Company and the Contractor have caused their respective
signature page to this Amendment to be duly executed as of the date first
written above.




COMPANY




MOUNT KNOWLEDGE HOLDINGS, INC.

A Nevada corporation







/s/ James D. Beatty

_______________________________

By: James D. Beatty

Its: President and CEO, and Director







GUARANTOR




BIRCH FIRST GLOBAL INVESTMENS, INC.

A US Virgin Islands Exempt Company







/s/ Pier S. Bjorklund

_______________________________

By: Pier S. Bjorklund

Its: President







LENDER

Vukota Capital Management Inc.

A Canadian corporation







/s/ Tom Vukota

_______________________________

By: Tom A. Vukota

Its: President











3





